UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2156



LEROY THURSTON,

                                            Plaintiff - Appellant,

          versus


LOUISA COUNTY PUBLIC SCHOOLS,

                                             Defendant - Appellee.




                            No. 01-2157



LEROY THURSTON,

                                            Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE; ROGER COLLINS, Assis-
tant Superintendent of Louisa County Schools,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-01-84-3, CA-01-85-3)
Submitted:   November 8, 2001         Decided:   November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


No. 01-2156 affirmed and No. 01-2157 dismissed by unpublished per
curiam opinion.


Leroy Thurston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated cases, Leroy Thurston appeals from the

district court’s order dismissing without prejudice for failure to

state a claim of an action brought against a former employer (No.

01-2156).     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.      Thurston v. Louisa Cnty.

Public Sch., No. CA-01-84-3 (W.D. Va. filed Aug. 27, 2001; entered

Aug. 28, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

     In No. 01-2157, Thurston appeals from the district court’s

order dismissing without prejudice his claims as to Defendant

Collins for failure to state a claim, but allowing the action to

proceed as to the Defendant United Parcel Service (No. 01-2157).

We dismiss the appeal for lack of jurisdiction because the order is

not appealable.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.      We dismiss this appeal as

interlocutory.




                                  3
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                        No. 01-2156 - AFFIRMED

                                        No. 01-2157 - DISMISSED




                                4